Citation Nr: 1619394	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  09-27 806A	)	DATE
	)


On appeal from the
Department of Veterans Affairs Medical Center in Phoenix, Arizona


THE ISSUE

Entitlement to payment or reimbursement for medical care provided by Banner Sun City Medical Group on October 31, 2008.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to December 1967.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Medical Center in Phoenix, Arizona.  In February 2010, the Veteran testified at a Travel Board hearing before the undersigned at a Regional Office (RO) in Phoenix, Arizona.

In a January 2011 decision, the Board denied the benefit sought on appeal.  For the reasons discussed below, the Board is vacating the January 2011 decision and is dismissing the appeal. 

(The issue of whether there was clear and unmistakable error in the January 2011 Board decision which denied payment or reimbursement for medical care provided by Banner Sun City Medical Group on October 31, 2008 is addressed in a separate decision under docket number 11-09 289.)


FINDINGS OF FACT

1.  On January 19, 2011, the Board issued a decision addressing entitlement to payment or reimbursement for medical care provided by Banner Sun City Medical Group on October 31, 2008.  

2.  Evidence from the Phoenix VA Health Care System, dated in September 2010, had not been associated with the claims folder at the time the January 19, 2011 decision was issued. 

3.  Evidence from the Phoenix VA Health Care System and the VHA Chief Business Office for Purchased Care shows that the reimbursement for medical care provided by Banner Sun City Medical Group on October 31, 2008, in the total claimed amount of $682.08, has been paid and the Veteran and his representative have acknowledged receipt of such payment.  


CONCLUSIONS OF LAW

1.  The January 19, 2011, Board decision addressing entitlement to payment or reimbursement for medical care provided by Banner Sun City Medical Group on October 31, 2008, is vacated.  38 U.S.C.A. § 7104(a)  (West 2015); 38 C.F.R. 
§ 20.904 (2015).

2.  The appeal for payment or reimbursement for medical care provided by Banner Sun City Medical Group on October 31, 2008, is dismissed as moot.  38 U.S.C.A. 
§ 7105 (West 2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. 
§ 7104(a) (West 2014); 38 C.F.R. § 20.904 (2015).    

In November 2015 correspondence, the Veteran's representative requested that the Board vacate a January 19, 2011 decision addressing entitlement to payment or reimbursement for medical care provided by Banner Sun City Medical Group on October 31, 2008.  The Board finds that relevant evidence from the Phoenix VA Health Care System, dated in September 2010, had not been associated with the claims folder at the time the January 2011 Board decision was issued.  The letter shows that the Phoenix VA Health Care System had authorized payment on the Veteran's claim for reimbursement for medical care provided by Banner Sun City Medical Group on October 31, 2008 in the full amount of $682.08.  As noted by the Veteran's representative, because this letter was generated by VA, it was constructively part of the record.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Because the September 2010 letter from the Phoenix VA Health Care System was not considered by the Board in the January 2011 decision, the Board will vacate the decision.  

The Board finds that a dismissal of the appeal reimbursement of medical expenses is warranted.  In that regard, the September 2010 letter from the Phoenix VA Health Care System indicates that the claim for reimbursement for medical care provided by Banner Sun City Medical Group on October 31, 2008 was granted and paid in full.  The Veteran's representative also acknowledged that such payment was received in November 2015 correspondence, and attached the relevant payment history information from the VHA Chief Business Office for Purchased Care.  As reimbursement for medical care provided by Banner Sun City Medical Group on October 31, 2008, in the amount of $682.08, has been paid in full by the Phoenix VA Health Care System, the appeal for is considered moot, and must be dismissed as a matter of law.  The reimbursement or payment of the Veteran's claimed medical expenses in this case, created a situation where there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Accordingly, the Board finds that a dismissal of the appeal is appropriate.  See 38 U.S.C.A. § 7105(d) (West 2015).

For the reasons discussed above, the January 2011 Board decision addressing entitlement to payment or reimbursement for medical care provided by Banner Sun City Medical Group on October 31, 2008 is vacated and the Veteran's appeal has been dismissed as moot.



(CONTINUED ON NEXT PAGE)

ORDER

The January 2011 Board decision addressing entitlement to payment or reimbursement for medical care provided by Banner Sun City Medical Group on October 31, 2008 is vacated.

The appeal for payment or reimbursement for medical care provided by Banner Sun City Medical Group on October 31, 2008, having been rendered moot by the grant of such benefits by the agency of original jurisdiction, is dismissed.



	
                        ____________________________________________
	K. PARAKKAL
	Veterans Law Judge, Board of Veterans' Appeals


